DETAILED ACTION
Response to Amendment
	The Amendment filed May 18, 2022 has been entered. Claims 1-25 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 102(a)(1) rejections previously set forth in the Non-Final Office Action mailed February 18, 2022.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zitlaw (US 10,222,989) and Lee et al. (US 2019/0096446).
Regarding claim 1, Zitlaw discloses: 
An apparatus, comprising: 
a set of status registers (FIG. 1 Status Registers 114) each configured to store a corresponding set of status information for a memory device (Col 8, line 1:  Status registers 114 can be configured to obtain and store status information pertaining to the multiple memory banks of memory 106); and 
a controller for the memory device (FIG. 1 Host 104), wherein the controller is coupled with the set of status registers and configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
receive a command, on a bus (FIG. 3 Bus/Interface 320)...to output status information associated with the memory device (FIG. 8 step 802 Receive a command over a host interface; FIG. 8 step 810 Status Command; Col 8, line 39:  The status information can be provided in response to a query by host 104 provided over memory interface 108); 
receive an indication, on the bus (FIG. 3 Bus/Interface 320)...of one or more status registers of the set of status registers (FIG. 8 step 806 Obtain identifier information indicative of a status register of a set of status registers; Col 8, line 41:  Such a query can identify one or more of status registers 114 from which status information is to be obtained); and 
output, on the bus (FIG. 3 Bus/Interface 320) and in response to the command and the indication of the one or more status registers, one or more sets of status information corresponding to the one or more status registers (FIG. 8 step 818 Send a reply to the command over the host interface; Col 8, line 37:  Status information stored by one or more of status registers 114 can be output to host 104 over memory interface 108).
Zitlaw does not appear to explicitly teach receiving a command on the bus “at a first time period” and receiving an indication on the bus “at a second time period different from the first time period.” However, Lee et al. disclose:
...at a first time period...at a second time period different from the first time period ([0030] the command CMD and the address ADDR are provided to the memory device 100 via a command address bus. The command address bus may time-sequentially load the command CMD or the address ADDR. The address buffer 116 may transmit the row address RA to the row decoder 117 and the column address CA to the column decoder 118. For example, the command address bus may transmit the command CMD during a first time period and the address ADDR associated with the command at a second time period after the first time period)
Zitlaw and Lee et al. are analogous art because Zitlaw teach a memory device with multiple banks that provides status feedback for subsets of the memory banks and Lee et al. teach a memory device for controlling sensing operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zitlaw and Lee et al. before him/her, to modify the teachings of Zitlaw, which performs the method of sending/receiving status commands and status information via status registers, with the Lee et al. teachings of time-sequentially loading the command and address because applying the known technique (time-sequentially loading the command and address) because doing so would have yielded predictable results (receiving a command and an address for the execution of the commands). The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) and the results would have been predictable to one of ordinary skill in the art. (see MPEP 2143(I)(D)).
Regarding claim 21, Zitlaw discloses: 
A non-transitory computer-readable medium storing code comprising instructions which, when executed by a processor of an electronic device, cause the electronic device (Col 25, lines 1-45:  both a process executed from memory and the processor can be a component. As another example, an architecture can include an arrangement of electronic hardware (e.g., parallel or serial transistors), processing instructions and a processor, which implement the processing instructions in a manner suitable to the arrangement of electronic hardware... Computer-readable media can include hardware media, or software media. In addition, the media can include non-transitory media, or transport media. In one example, non-transitory media can include computer readable hardware media) to:
The remaining limitations of claim 21 are substantially similar to those of claim 1 and are, therefore, rejected for similar reasons.
Regarding claim 2, Zitlaw further discloses: 
The apparatus of claim 1, wherein the indication indicates a plurality of status registers of the set of status registers (Col 8, line 41:  Such a query can identify one or more of status registers 114 from which status information is to be obtained), and wherein, to output the one or more sets of status information, the controller is configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
output corresponding sets of status information for the plurality of status registers in response to the command and the indication (Col 8, line 37:  Status information stored by one or more of status registers 114 can be output to host 104 over memory interface 108).
Regarding claim 3, Zitlaw further discloses: 
The apparatus of claim 1, wherein the indication indicates all status registers of the set of status registers (Col 8, line 41:  Such a query can identify one or more of status registers 114 from which status information is to be obtained; Col 2, line 23:  the non-volatile memory can provide global status information, representing a status of all banks commonly. In some embodiments, global status information can be available (e.g., passively) or output (e.g., actively) perpetually, and per-bank status can be provided in response to a host query requesting status of one or more identified memory banks), and wherein, to output the one or more sets of status information, the controller is configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
output corresponding sets of status information for each status register of the set of status registers in response to the command and the indication (Col 8, line 37:  Status information stored by one or more of status registers 114 can be output to host 104 over memory interface 108. The status information can be provided in response to a query by host 104 provided over memory interface 108 and decoded by control logic 110, as one example. Such a query can identify one or more of status registers 114 from which status information is to be obtained).
Regarding claim 22, claim 22 comprises the same or similar limitations as claim 3 and is, therefore, rejected for the same or similar reasons.
Regarding claim 4, Zitlaw further discloses: 
The apparatus of claim 1, wherein the indication indicates a first status register of the set of status registers and a quantity of status registers (Col 2, lines 38:  an addressing mechanism is disclosed that provides an extended address space for the LPDDR3 communication protocol. Additional addresses can be associated with respective status registers, enabling individual addressability for the set of status registers; Col 8, line 49:  an addressing mechanism is provided that can specify respective identifiers to differentiate subsets of status registers 114. The identifiers can be employed by a host query to target subsets of status registers 114 for status commands), and wherein, to output the one or more sets of status information, the controller is configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
output, in response to the command and the indication, the corresponding set of status information for each status register of the quantity of status registers equal to the indicated quantity, the quantity of status registers including the first status register (Col 8, line 37:  Status information stored by one or more of status registers 114 can be output to host 104 over memory interface 108. The status information can be provided in response to a query by host 104 provided over memory interface 108 and decoded by control logic 110, as one example. Such a query can identify one or more of status registers 114 from which status information is to be obtained; Col 8, lines 1-45).
Regarding claim 23, claim 23 comprises the same or similar limitations as claim 4 and is, therefore, rejected for the same or similar reasons.
Regarding claim 5, Zitlaw further discloses: 
The apparatus of claim 4, wherein each status register of the set of status registers is associated with a respective address within an address space specific to the set of status registers, and wherein the quantity of status registers corresponds to the first status register and one or more status registers each having an address subsequent to an address of the first status register (Col 8, line 1:  Status registers 114 can be configured to obtain and store status information pertaining to the multiple memory banks of memory 106. Respective ones of status registers 114 can be assigned to subsets of the multiple memory banks. In one embodiment, status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra); Col 2, lines 38:  an addressing mechanism is disclosed that provides an extended address space for the LPDDR3 communication protocol. Additional addresses can be associated with respective status registers, enabling individual addressability for the set of status registers; Col 8 lines 37-55).
Regarding claim 6, Zitlaw further discloses: 
The apparatus of claim 1, wherein the indication indicates a numeric value of a set of numeric values (Col 9, lines 30-32:  value of a set of numeric values (identifier information associated with determining a target status register(s); Col 11, lines 35-45:  status register identifiers associated with status registers), and wherein the controller is configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
identify the one or more status registers based at least in part on a mapping between the set of numeric values and the set of status registers (Col 9, line 25:  status logic 116 can provide a mapping between an ad-hoc addressing system and respective subsets of status registers 114; Col 11, line 35:  the status logic 222 can store definitions, operations and rules associated with mapping a set of status register identifiers to the subsets of the status registers 204A-204D, decoding the status register identifiers, mapping command value information to a set of status operations performed in relation to status registers 204A-204D, decoding the command value information, and carrying out an appropriate one of the status operations in response to decoding an associated one of the command values from the command).
Regarding claim 7, Zitlaw further discloses: 
The apparatus of claim 1, wherein the indication of the one or more status registers comprises a bitmap, each bit of the bitmap corresponding to a respective status register of the set of status registers (Col 8, line 64:  the addressing mechanism can comprise an extension to command address bits of a standard communication protocol (e.g., an extension of a LPDDR3 protocol), where extended address bits specify identifiers for respective subsets of status registers 114) and indicating whether the apparatus is to output the corresponding status information for the respective status register (Col 9, line 11:  memory 106 can read a current identifier stored in the index register, and perform memory operations on the subset of status registers 114 indicated by the current identifier; Col 18, lines 15-40; FIG. 8 step 810 Status or memory command?).
Regarding claim 8, Zitlaw further discloses: 
The apparatus of claim 1, further comprising: 
a memory array within the memory device (FIG. 4 Memory array 406), wherein a status register of the set of status registers corresponds to a respective portion of the memory array (Col 8, line 1:  Status registers 114 can be configured to obtain and store status information pertaining to the multiple memory banks of memory 106. Respective ones of status registers 114 can be assigned to subsets of the multiple memory banks. In one embodiment, status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra)), and wherein the corresponding set of status information for the status register comprises a plurality of bits that each indicate a different type of status information associated with the respective portion of the memory array (Col 8, line 13:  status registers 114 can be configured to store status information related to operations of associated memory banks. In some embodiments, respective ones of status registers 114 can track an operational status of respective associated memory bank(s), and store a busy status if a memory operation(s) is currently being performed by (or queued to be performed by) the associated memory bank(s), and can store an idle status if the associated memory bank(s) has no current operation or queued operation. In further embodiments, respective ones of status registers 114 can track a pass fail status of respective associated memory bank(s), and store a pass status if no memory read or write error is detected, and store a fail status if a memory read or memory write error is detected for the associated memory bank(s). In another embodiment, status registers 114 can track an error correction code (ECC) status for the associated memory bank(s), and store an ECC clear status if no ECC error is identified for the associated memory bank(s), and store an ECC error status if the ECC error is identified for the associated memory bank(s). In other embodiments, alternative or additional status information can be stored by status registers 114, where suitable, and the present disclosure is not limited to the status information provided above).
Regarding claim 9, Zitlaw further discloses: 
The apparatus of claim 1, further comprising: 
a memory array within the memory device (FIG. 4 Memory array 406), wherein each status register of at least a subset of the set of status registers is associated with a respective plane of the memory array (Col 8, line 1:  Status registers 114 can be configured to obtain and store status information pertaining to the multiple memory banks (i.e. planes) of memory 106. Respective ones of status registers 114 can be assigned to subsets of the multiple memory banks. In one embodiment, status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra)).
Regarding claim 10, Zitlaw further discloses: 
The apparatus of claim 1, wherein a set of status information included in the one or more sets of status information indicates whether an operation by the memory device failed or was successfully completed, whether the memory device or a portion of the memory device is idle or busy, temperature information for the memory device or a portion of the memory device, power or voltage information for the memory device or a portion of the memory device, or any combination thereof (Col 8, line 13:  status registers 114 can be configured to store status information related to operations of associated memory banks. In some embodiments, respective ones of status registers 114 can track an operational status of respective associated memory bank(s), and store a busy status if a memory operation(s) is currently being performed by (or queued to be performed by) the associated memory bank(s), and can store an idle status if the associated memory bank(s) has no current operation or queued operation. In further embodiments, respective ones of status registers 114 can track a pass fail status of respective associated memory bank(s), and store a pass status if no memory read or write error is detected, and store a fail status if a memory read or memory write error is detected for the associated memory bank(s). In another embodiment, status registers 114 can track an error correction code (ECC) status for the associated memory bank(s), and store an ECC clear status if no ECC error is identified for the associated memory bank(s), and store an ECC error status if the ECC error is identified for the associated memory bank(s). In other embodiments, alternative or additional status information can be stored by status registers 114, where suitable, and the present disclosure is not limited to the status information provided above).
Regarding claim 12, Zitlaw discloses: 
An apparatus, comprising: 
a memory device (FIG. 3 Memory Device 302); and 
a controller for the memory device (FIG. 1 Host 104), wherein the controller is configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
transmit, to the memory device on a bus (FIG. 3 Bus/Interface 320)...a command for the memory device to output status information associated with the memory device (FIG. 8 step 802 Receive a command over a host interface; FIG. 8 step 810 Status Command; Col 8, line 39:  The status information can be provided in response to a query by host 104 provided over memory interface 108); 
transmit, to the memory device on the bus (FIG. 3 Bus/Interface 320)...an indication of one or more status registers of a set of status registers associated with the memory device (FIG. 8 step 806 Obtain identifier information indicative of a status register of a set of status registers; Col 8, line 41:  Such a query can identify one or more of status registers 114 from which status information is to be obtained), each status register of the set of status registers associated with a corresponding set of status information for the memory device (Col 8, line 1:  Status registers 114 can be configured to obtain and store status information pertaining to the multiple memory banks of memory 106); and 
receive, from the memory device on the bus (FIG. 3 Bus/Interface 320) and in response to the command and the indication of the one or more status registers, one or more sets of status information corresponding to the one or more status registers (FIG. 8 step 818 Send a reply to the command over the host interface; Col 8, line 37:  Status information stored by one or more of status registers 114 can be output to host 104 over memory interface 108).
Zitlaw does not appear to explicitly teach transmitting a command on the bus “at a first time period” and receiving an indication on the bus “at a second time period different from the first time period.” However, Lee et al. disclose:
...at a first time period...at a second time period different from the first time period ([0030] the command CMD and the address ADDR are provided to the memory device 100 via a command address bus. The command address bus may time-sequentially load the command CMD or the address ADDR. The address buffer 116 may transmit the row address RA to the row decoder 117 and the column address CA to the column decoder 118. For example, the command address bus may transmit the command CMD during a first time period and the address ADDR associated with the command at a second time period after the first time period)
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 24, Zitlaw discloses: 
A non-transitory computer-readable medium storing code comprising instructions which, when executed by a processor of an electronic device, cause the electronic device (Col 25, lines 1-45:  both a process executed from memory and the processor can be a component. As another example, an architecture can include an arrangement of electronic hardware (e.g., parallel or serial transistors), processing instructions and a processor, which implement the processing instructions in a manner suitable to the arrangement of electronic hardware... Computer-readable media can include hardware media, or software media. In addition, the media can include non-transitory media, or transport media. In one example, non-transitory media can include computer readable hardware media) to:
The remaining limitations of claim 24 are substantially similar to those of claim 12 and are, therefore, rejected for similar reasons.
Regarding claim 13, Zitlaw further discloses: 
The apparatus of claim 12, wherein the indication indicates all status registers of the set of status registers (Col 8, line 41:  Such a query can identify one or more of status registers 114 from which status information is to be obtained; Col 2, line 23:  the non-volatile memory can provide global status information, representing a status of all banks commonly. In some embodiments, global status information can be available (e.g., passively) or output (e.g., actively) perpetually, and per-bank status can be provided in response to a host query requesting status of one or more identified memory banks; Col 9, lines 42-55), and wherein, to receive the one or more sets of status information, the controller is configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
receive corresponding sets of status information for each status register of the set of status registers in response to the command and the indication (Col 8, line 37:  Status information stored by one or more of status registers 114 can be output to host 104 over memory interface 108).
Regarding claim 25, claim 25 comprises the same or similar limitations as claim 13 and is, therefore, rejected for the same or similar reasons.
Regarding claim 14, Zitlaw further discloses: 
The apparatus of claim 12, wherein the indication indicates a first status register of the set of status registers and a quantity of status registers (Col 2, lines 38:  an addressing mechanism is disclosed that provides an extended address space for the LPDDR3 communication protocol. Additional addresses can be associated with respective status registers, enabling individual addressability for the set of status registers; Col 8, line 49:  an addressing mechanism is provided that can specify respective identifiers to differentiate subsets of status registers 114. The identifiers can be employed by a host query to target subsets of status registers 114 for status commands), and wherein, to receive the one or more sets of status information, the controller is configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
receive, in response to the command and the indication, the corresponding set of status information for each status register of the quantity of status registers equal to the indicated quantity, the quantity of status registers including the first status register (Col 8, line 37:  Status information stored by one or more of status registers 114 can be output to host 104 over memory interface 108. The status information can be provided in response to a query by host 104 provided over memory interface 108 and decoded by control logic 110, as one example. Such a query can identify one or more of status registers 114 from which status information is to be obtained; Col 8, lines 1-45).
Regarding claim 15, Zitlaw further discloses: 
The apparatus of claim 14, wherein each status register of the set of status registers is associated with a respective address within an address space specific to the set of status registers, and wherein the quantity of status registers corresponds to the first status register and one or more status registers each having an address subsequent to an address of the first status register (Col 8, line 1:  Status registers 114 can be configured to obtain and store status information pertaining to the multiple memory banks of memory 106. Respective ones of status registers 114 can be assigned to subsets of the multiple memory banks. In one embodiment, status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra); Col 2, lines 38:  an addressing mechanism is disclosed that provides an extended address space for the LPDDR3 communication protocol. Additional addresses can be associated with respective status registers, enabling individual addressability for the set of status registers; Col 8 lines 37-55).
Regarding claim 16, Zitlaw further discloses: 
The apparatus of claim 12, wherein the controller is further configured to cause the apparatus (Col 7, line 7:  host 104 can be a memory controller configured to perform memory operations on memory 106. Further, host 104 can be programmed to operate according to a communication protocol associated with memory interface 108) to: 
identify a numeric value of a set of numeric values based at least in part on a mapping between the set of numeric values and the set of status registers (Col 9, line 25:  status logic 116 can provide a mapping between an ad-hoc addressing system and respective subsets of status registers 114; Col 11, line 35:  the status logic 222 can store definitions, operations and rules associated with mapping a set of status register identifiers to the subsets of the status registers 204A-204D, decoding the status register identifiers, mapping command value information to a set of status operations performed in relation to status registers 204A-204D, decoding the command value information, and carrying out an appropriate one of the status operations in response to decoding an associated one of the command values from the command), wherein the indication of the one or more status registers comprises the numeric value (Col 9, lines 30-32:  value of a set of numeric values (identifier information associated with determining a target status register(s); Col 11, lines 35-45:  status register identifiers associated with status registers).
Regarding claim 17, Zitlaw further discloses: 
The apparatus of claim 12, wherein the indication of the one or more status registers comprises a bitmap, each bit of the bitmap corresponding to a respective status register of the set of status registers (Col 8, line 64:  the addressing mechanism can comprise an extension to command address bits of a standard communication protocol (e.g., an extension of a LPDDR3 protocol), where extended address bits specify identifiers for respective subsets of status registers 114) and indicating whether the apparatus is to output the corresponding status information for the respective status register (Col 9, line 11:  memory 106 can read a current identifier stored in the index register, and perform memory operations on the subset of status registers 114 indicated by the current identifier; Col 18, lines 15-40; FIG. 8 step 810 Status or memory command?).
Regarding claim 20, Zitlaw further discloses: 
The apparatus of claim 12, wherein a set of status information included in the one or more sets of status information indicates whether an operation by the memory device failed or was successfully completed, whether the memory device or a portion of the memory device is idle or busy, temperature information for the memory device or a portion of the memory device, power or voltage information for the memory device or a portion of the memory device, or any combination thereof (Col 8, line 13:  status registers 114 can be configured to store status information related to operations of associated memory banks. In some embodiments, respective ones of status registers 114 can track an operational status of respective associated memory bank(s), and store a busy status if a memory operation(s) is currently being performed by (or queued to be performed by) the associated memory bank(s), and can store an idle status if the associated memory bank(s) has no current operation or queued operation. In further embodiments, respective ones of status registers 114 can track a pass fail status of respective associated memory bank(s), and store a pass status if no memory read or write error is detected, and store a fail status if a memory read or memory write error is detected for the associated memory bank(s). In another embodiment, status registers 114 can track an error correction code (ECC) status for the associated memory bank(s), and store an ECC clear status if no ECC error is identified for the associated memory bank(s), and store an ECC error status if the ECC error is identified for the associated memory bank(s). In other embodiments, alternative or additional status information can be stored by status registers 114, where suitable, and the present disclosure is not limited to the status information provided above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zitlaw and Lee et al. as applied to claim 1 above, and further in view of Bilcharski et al. (US 2017/0344302).
Regarding claim 11, Zitlaw further discloses: 
The apparatus of claim 1, further comprising: 
a memory array within the memory device (FIG. 4 Memory array 406), wherein the set of status registers (FIG. 1 Status Registers 114), the controller (FIG. 1 Host 104), and the memory array (FIG. 4 Memory array 406) are on a same die.
Zitlaw and Lee et al. do not appear to explicitly teach that the status registers, the controller and the memory array “are on a same die.” However, Bilcharski et al. discloses:
...are on a same die ([0016] A NAND flash memory chip typically includes command status registers, a control unit, a set of decoders, some analog circuitry for generating high voltages, buffers to store and transmit data, and the memory array).
Zitlaw, Lee et al., and Bilcharski et al. are analogous art because Zitlaw teach a memory device with multiple banks that provides status feedback for subsets of the memory banks; Lee et al. teach a memory device for controlling sensing operations; and Bilcharski et al. flash memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zitlaw, Lee et al., and Bilcharski et al. before him/her, to modify the combined teachings of Zitlaw and Lee et al. with the Bilcharski et al. teachings of disposing various memory components on the same/single semiconductor chip because applying the known technique (disposing various components of a memory architecture onto a single chip) onto the Zitlaw’s memory architecture which performs the method of sending/receiving status commands and status information via status registers would have yielded predictable results and resulted in an improved system. Integration of multiple components on the same chip has been a continuing trend. Integration enables components to be packed tighter together, to build very compact devices for portable applications, reduce the amount of metal that runs across the chip, reduces power dissipation, etc. The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. (see MPEP 2143(I)(D)).

Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Zitlaw and Lee et al. as applied to claim 12 above, and further in view of Blazorthon (Blazorthon, “Memory controller integration,” Tom’s Hardware Forum, 2011).
Regarding claim 18, Zitlaw and Lee et al. do not appear to explicitly teach while Blazorthon discloses:
The apparatus of claim 12, wherein: 
the memory device is on a first die within the apparatus; and 
the controller is on a second die within the apparatus (page 2, entry #3:  moving the controller onto the CPU die (i.e. separate from the memory device)).
Zitlaw, Lee et al., and Blazorthon are analogous art because Zitlaw teach a memory device with multiple banks that provides status feedback for subsets of the memory banks; Lee et al. teach a memory device for controlling sensing operations; and Blazorthon memory controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zitlaw, Lee et al., and Blazorthon before him/her, to modify the combined teachings of Zitlaw and Lee et al. with the Blazorthon’s teaching of moving the memory controller to a different die because doing so would have been to “increase performance and decrease power usage’ and more direct communication (Blazorthon page 2, entry #3). 
Regarding claim 19, Zitlaw further discloses: 
The apparatus of claim 18, wherein: 
the controller is coupled with the memory device via a first interface (FIG. 1 Memory Interface 108; Col 6, line 65-Col 7, line 15); 
the controller is configured to be coupled with a host device for the memory device via a second interface (Col 6, line 65-Col 7, line 15:  host 104 coupled to memory 106, via controller/control logic); and 
the controller is configured to receive commands for the memory device from the host device via the second interface (Col 3 lines, 50-53:  can comprise sending the status command over an interface to the memory device; Col 6, line 65-Col 7 line 15:  in some embodiments, host 104 can be a memory controller configured to perform memory operations on memory 106 (via memory interface 108); Fig. 1).

Response to Arguments
Applicant’s arguments, filed May 18. 2022, with respect to the rejection of claims has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zitlaw and Lee et al. based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137